IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38474

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 716
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 21, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MANUEL AVILA,                                    )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction    of
       sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Manuel Avila pled guilty to murder in the second degree. Idaho Code §§ 18-4001 to 18-
4003. The district court sentenced Avila to unified term of thirty years, with a minimum period
of confinement of ten years.      Avila filed an Idaho Criminal Rule 35 motion as to the
indeterminate portion of his sentence, which the district court denied. Avila appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Avila’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Avila’s Rule
35 motion is affirmed.




                                              2